REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the claims in this application have been allowed because the prior art, alone or in combination, does not disclose a waste disposal apparatus comprising a base platform, a main compartment and a secondary compartment both adapted to contain granular material and waste, and in particular the base platform comprising a door connecting the main compartment to the secondary compartment, and a filter element, comprising one or more porous walls around a cavity and a first opening into said cavity, the one or more porous walls adapted to permit the flow of granular material and to retain waste within the cavity; wherein the back end of the base platform is proximate to the first opening leading to the cavity of the filter element at a first position; wherein in the first position, where the front end and the back end of the base platform are substantially level, the main compartment is adapted to contain the granular material and any waste in the granular material: wherein in a second position, where the front end of the base platform is lifted higher than the back end of the base platform, the base platform is adapted to direct the granular material and waste through the first opening and into the cavity of the filter element; wherein at least in the second position the filter element retains waste in the cavity and permits the granular material to fall through the one or more porous walls into the secondary compartment; wherein in a third position, where the back end of the base platform is higher than the front end of the base platform, and in particular wherein the door is adapted to open and direct the granular material from the secondary compartment into the main compartment: wherein the device is adapted to sequence from the first position to the second position to the third position.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art shows examples of waste disposal apparatuses.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YVONNE ABBOTT whose telephone number is (571)272-6896.  The examiner can normally be reached on 7am -5:30pmEST Monday- Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/YVONNE R ABBOTT-LEWIS/Primary Examiner, Art Unit 3644